DETAILED ACTION
The present Office Action is responsive to the Amendment received on February 8, 2021.
Preliminary Remark
Claims 1-5 are canceled.
Examiner’s Comment
	Claim 7 satisfies patent eligibility under 35 U.S.C. 101 for the following reasons.
	Claim 7 is drawn to a kit comprising a polynucleotide probe which is capable of uniquely identifying event DAS-59122-7, wherein said probe hybridizes under stringent conditions to SEQ ID Numbers 33, 35 or complements thereof.
	The claim thus requires that the probe must: 1) be capable of uniquely identifying event DAS-59122-7; and 2) hybridize under stringent conditions to SEQ ID NO: 33, 35, or complements thereof.
	DAS-59122-7 event is a non-naturally occurring event which results in an insect resistance of a corn plant via an insertion of a vector sequence which is not found in nature:
“invention relates to the insect resistant corn (Zea mays) plant DAS-59122-7 … and to the DNA plant expression construct of corn plant DAS-59122-7 and the detection of the transgene/flanking insertion region in corn plant DAS-59122-7” (page 1, line 33 to page 2, line 2)
“The expression of foreign genes in plants is known to be influenced by their location in the plant genome … An event that has desired levels or patterns of transgene expression is useful for introgressing the transgene into other genetic backgrounds” (page 2, lines 30-31)

	
The nucleic acid sequence represented by SEQ ID NO: 33 and 35 are “junction sequence that spans the junction between heterologous DNA inserted into the genome and the DNA from the corn cell flanking the insertion site … and is diagnostic for the DAS-59122-7 event” (page 8, lines 4-7)
	Therefore, the primers annealing to the junction region having the sequence of heterologous (i.e., not endogenous to native plant/corn), which uniquely identify DAS-59122-7 event must comprise a sequence that anneals to the heterologous DNA portion of the junction and therefore, cannot be considered a sequence naturally occurring within its host.
	Claim 6 satisfies the patent eligibility requirement because the method is directed to the detection of DAS-59122-7 event, which is not a naturally occurring phenomenon, by using probe which specifically anneals to SEQ ID NO: 32, 33, 34, and 35, and therefore, does not satisfy Step 2A, prong-1 of the patent eligibility guidelines (i.e., answer is “no”), thereby satisfying patent eligibility.




Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 24, 2021
/YJK/